219 F.2d 445
Cyrus E. PECK, William L. Paul, Fred Harris, Eugene Johnson and Mike Prokof, Appellants,v.UNITED STATES of America, Appellee.
No. 13847.
United States Court of Appeals, Ninth Circuit.
February 23, 1955.

Appeal from the District Court for the Territory of Alaska, Division No. One; George W. Folta, Judge.
William L. Paul, Jr., Juneau, Alaska, L. Frederick Paul, Seattle, Wash., for appellants.
T. E. Munson, U. S. Atty., Juneau, Alaska, for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, United States v. Peck, D.C.Alaska, 108 F.Supp. 625, the judgment of the District Court is affirmed.